UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 Amendment No. 1 5V Inc. (Name of Issuer) Common Stock, par value $.0001 per share (Title of Class of Securities) None (CUSIP Number) September 23, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page1of 6 CUSIP No.None 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Ko-Hung Wang 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of OrganizationTaiwan Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person0(1) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11)0%(1) Type of Reporting Person (See Instructions) IN On September 23, 2011, Ko-Hung Wang and China Gate Technology Co., Ltd. (collectively, the "Reporting Persons") sold an aggregate of 3,750,000 shares of Common Stock of 5V Inc. (the "Issuer") to Yousan Su for an aggregate purchase price of $20,000. As a result of the foregoing transaction, the Reporting Persons ceased to be beneficial owners of the Issuer's Common Stock. Page2of 6 CUSIP No.None 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). China Gate Technology Co. Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of OrganizationBrunei Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person0(2) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11)0%(2) Type of Reporting Person (See Instructions) OO On September 23, 2011, the Reporting Persons sold an aggregate of 3,750,000 shares of the Issuer's Common Stock to Yousan Su for an aggregate purchase price of $20,000. As a result of the foregoing transaction, the Reporting Persons ceased to be beneficial owners of the Issuer's Common Stock. Page3of 6 Item 1. (a)The name of the Issuer is 5V Inc. (the “Issuer” or “Company”). (b)The principal executive office of the Issuer is located at 7th Floor, Tower B, Four Points Sheraton Hotel, Futian, Shenzhen, China Item 2. (a) The names of the reporting persons are Ko-Hung Wang and China Gate Technology Co. Ltd. (collectively, the “Reporting Persons”). (b) The business address of the Reporting Persons is 3F, No. 11, Lane 102, Sec. 1, An-Ho Road, Taipei, Taiwan 10680. (c) China Gate Technology Co. Ltd. is organized in Brunei. Ko-Hung Wang is a citizen of Taiwan. (d) This Schedule 13G/A relates to common stock, par value $.0001 per share (the “Common Stock”), of the Issuer. (e) Not applicable. Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4.Ownership On September 23, 2011, Ko-Hung Wang and China Gate Technology Co., Ltd. sold an aggregate of 3,750,000 shares of Common Stock of the Issuer (the “Shares”) to Yousan Su for the aggregate purchase price of $20,000. As a result of this transaction, the Reporting Persons neither own nor have the power to vote, dispose of, or direct the vote or disposition of the Shares sold to Yousan Su, representing 50% of the outstanding shares of Common Stock of the Issuer as of the date hereof. Accordingly, the Reporting Persons have ceased to beneficially own any securities of the Issuer. Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent o the class of securities, check the following x. Item 6.Ownership of More than Five Percent on Behalf of Another Person. To the knowledge of the Reporting Persons, Yousan Su is the sole record owner of the Shares sold and no other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of such Shares. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9.Notice of Dissolution of Group Not applicable. Item 10.Certification Not applicable. Page4of 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. September 4, 2012 China Gate Technology Co. Ltd. By: /s/Ko-Hung Wang Ko-Hung Wang, President /s/ Ko-Hung Wang Ko-Hung Wang Page5of 6 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a Statement on Schedule 13G (including any and all amendments thereto) with respect to the shares of common stock, par value $0.0001 per share, of CBC Acquisition Corp 1, and further agree that this Joint Filing Statement shall be included as an Exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Statement on Schedule 13G and any amendments thereto, and for the accuracy and completeness of the information concerning such party contained therein; provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information in inaccurate. This Joint Filing Agreement may be signed in counterparts with the same effect as if the signature on each counterpart were upon the same instrument. IN WITNESS WHEREOF, the undersigned have executed this Agreement as of September 4, 2012. China Gate Technology Co. Ltd. By: /s/Ko-Hung Wang Ko-Hung Wang, President /s/ Ko-Hung Wang Ko-Hung Wang Page6of 6
